.'




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS                                           E
                                      EL PASO DIVISION
                                                                                           2DI9SEP-6          AKII:53
     I1WIE:                                           §
                                                                                            sTi:k11
                                                      §
     ROHIT ROHIT                                      §           EP-19-MC-OO2O7-DC
                                                                  FILEUNDERSEAL
                                                                                                  j'
                                                      §
                                                      §


                                     ADVISORY TO THE COURT

     TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW, Movant, United States of America, by and through the United States

     Attorney for the Western District of Texas, and hereby respectfully files this Advisory to the Court

     of September 6, 2019, and would respectfully show the Court as follows:

              1.    On July 24, 2019, Movant filed an Ex Parte Motion for Order to Seal [ECF Doc.        1]

     seeking to file its Emergency Ex Parte Motion for Order of Authorization to Provide Non-

     Consensual Medical Examination and Non-Consensual Hydration under seal.         See   ECF Doc. 3.

            2.      On July 25, 2019, the Court ordered the United States District Clerk to seal from

     public scrutiny the United States' Emergency Ex Parte Motion for Order of Authorization to

     Provide Non-Consensual Medical Examination and Non-Consensual Hydration. ECF Doc. 2. The

     Court also entered its Order of Authorization allowing for ICE to provide Respondent with

     nonconsensual medical examination and hydration. ECF Doc. 4.

            3.      On August 2, 2019, the Court entered its Text Order appointing attorney Brock

     Benjamin to represent Respondent. ECF Text Order dated August 2, 2019.

            4.      On August 16, 2019, the Court held a status hearing in the instant matter. ECF

     Doc. 14. Thereafter, the Court entered it Supplemental Order of Authorization allowing ICE to

     medically intervene to provide nutrients to Respondent. ECF Doc. 16.
            5.   On August 26, 2019, Movant filed its first Advisory to the Court advising as to

 Respondent's updated health status. ECF Doe. 17.

            6.   On August 30, 2019, Movant filed its second Advisory to the Court relating to

 Respondent's updated health status. ECF Doe. 19.

            7.   Movant now respectfully informs the Court that Respondent's removal from the

United States back to his home country is     imminent.1   Movant will be filing a separate advisory

relating to Respondent's current health status which is anticipated to state that Respondent is

medically stable and fit for travel.

                                                        Respectfully submitted,

                                                        JOHN F. BAS



                                                       MANUEL ROMEItO
                                                       Assistant United States Attorney
                                                       Texas State Bar No. 24041817
                                                       Email: manuel.rornero@usdoj.gov
                                                       ANGELICA A. SAENZ
                                                       Assistant United States Attorney
                                                       Texas State Bar No. 24046785
                                                       Email: angelica.saenz(usdoj .gov
                                                       700 E. San Antonio, Ste. 200
                                                       El Paso, Texas 79901
                                                       Office: (915) 534-6884
                                                       Facsimile: (915) 534-3490
                                                       Attorneys for United States




        1
          Movant respectfully asserts that disclosure of detainee's date of travel or itinerary creates
security issues for the government. If required by the Court, Movant can provide the Court with
Respondent's travel itinerary ex parte and under seal.


                                                  2
                                CERTIFICATE OF SERVICE
       I hereby certify that on the 6th day of September, 2019, a true and correct copy of the
foregoing document was traditionally filed with the Clerk of the Court and a true and correct copy
of the foregoing document was served via encrypted email to: Brock Benjamin, Benjamin Law
Firm, brock.benj aminçgmail.corn, Attorney for Respondent.




                                                    MANUEL ROMER(
                                                    Assistant United States Attorney
